Citation Nr: 0706291	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-18 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disorder, claimed as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for a leg disorder, 
claimed as due to exposure to ionizing radiation.  

3.  Entitlement to a rating in excess of 10 percent for 
appendectomy scar.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. Kang, Counsel

INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania which found that new and material 
evidence had not been submitted to reopen the claim for 
entitlement to service connection for a back disorder, 
claimed as due to radiation exposure, and also denied the  
claim of service connection for a leg condition, claimed as 
due to radiation exposure, and denied a claim for an 
increased rating for an appendectomy scar.   

In April 2006, the veteran presented personal testimony 
during a videoconference hearing before the undersigned 
Veterans Law Judge.  

The issue of entitlement to an evaluation in excess of 10 
percent for appendectomy scar is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  In a February 2000 decision, the Board denied the 
veteran's claim for entitlement to service connection for a 
back disorder; the veteran did not appeal and the decision 
became final.

3.  The additional evidence submitted subsequent to February 
2000 is cumulative and redundant, does not bear directly and 
substantially upon the specific matters under consideration, 
and by itself or in connection with evidence previously 
assembled, does not raise a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for a back disability.

4.  A bilateral leg disability was not present in service and 
is not shown to be related to service, to include exposure to 
ionizing radiation.


CONCLUSIONS OF LAW

1.  The February 2000 Board decision is final; new and 
material evidence has not been submitted to reopen the claim 
of service connection for a back disorder.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104, 
3.156(a) (2006).

2.  A bilateral leg disorder was not incurred in or 
aggravated by service nor may it be presumed to be service 
connected.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's request to reopen his claim for service 
connection for a back disorder resulting from radiation 
exposure, and his claim for service connection for a 
disability of the legs due to radiation exposure was received 
in June 2004. 
The veteran was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate the service connection claims addressed in this 
decision by correspondence dated in July 2004.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  All identified and authorized evidence 
relevant to these matters have been requested or obtained.  
In this regard, the record contains the veteran's service 
medical records, as well as, post-service private, VA, and 
Social Security Administration (SSA) medical records.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  A letter 
sent to the veteran in March 2006 complied with the 
requirements of Dingess.  As stated above, full compliance 
with VCAA has been accomplished regarding the issues of 
service connection and of whether new and material evidence 
has been receive to reopen the veteran's service connection 
claim.  Because this claim is being denied, any other notice 
requirements beyond those cited, are not applicable.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.

New and material Evidence to Reopen Claim for Service 
Connection for a Back Disorder due to Ionizing Radiation 
Exposure

In February 2000, the Board denied service connection for a 
back disorder due to ionizing radiation exposure.  The 
veteran was properly notified of the Board's decision, and 
did not timely appeal.  The decision became final.  In June 
2004, the veteran again requested service connection for a 
back disorder due to ionizing radiation exposure.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The evidence of record at the time of that decision, strictly 
pertinent to the back, consisted of service medical records, 
which were negative for any back complaints; a July 1957 
newspaper article noting the veteran's involvement in atomic 
testing; VA medical examination reports of April 1958 (no 
back complaints or findings), January 1986 (negative on 
physical and X-ray examinations for chronic back pathology), 
and July 1994 (low back complaints, history of 1990 motor 
vehicle accident with a diagnosis of chronic low back pain 
possibly due to degenerative joint disease, with lumbar 
stenosis at L4 and L5); as well as a April 1985 statement 
from the Department of the Navy confirming the veteran's 
participation in Shot HOOD, Operation PLUMBBOB in 1957; a 
July 1985 statement from M.K., M.D. indicating that he had no 
medical records, but did he did recall the veteran had back 
complaints; November 1991 and January 1992 Social Security 
Administration decisions and associated medical evidence; 
medical records, including treatment records following the 
1989 motor vehicle accident, noting numerous low back 
complaints and a July 1997 statement from H.S., M.D., and the 
transcript of a June 1997 RO hearing.   

In the February 2000 Board decision, it was determined that 
the claimed back disorder was not a radiogenic disease under 
38 C.F.R. § 3.309, and 3.311, and as such service connection 
was not merited under those provisions.  It was also 
determined that the veteran had not submitted any competent 
to otherwise relate his back disorder to exposure to ionizing 
radiation in service.  The Board also concluded that there 
was no "competent scientific or medical evidence 
establishing a nexus, or link between (a back disorder) and 
the veteran's military service."

In order to reopen this claim at this time, the veteran must 
provide new evidence, not previously submitted to agency 
decisionmakers.  That evidence must be material, i.e., 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.

The evidence received since the Board's February 2000 
decision includes a letter dated in May 2000 from H.S., M.D., 
the veteran's treating physician.  It was noted that the 
veteran believed that his complaints of generalized weakness, 
swollen joints, and degenerative disc disease of the lumbar 
spine were related to infrared radiation exposure.  The 
physician noted that he was not an expert on this matter and 
indicated diseases (such as cancers and tumors of various 
types) that were "truly related to ionizing radiation" had 
been documented and did not include the veteran's multiple 
complaints.  The physician revealed that the veteran had been 
involved in a few accidents and that it was hard to say with 
absolute certainty what the contributing factors would be in 
this case.

Other private medical records dated from July 2002 through 
May 2004 reflect diagnosis of degenerative changes in the 
lumbar spine with disc herniation shown on magnetic resonance 
imaging (MRI).  Peripheral vascular testing revealed mild to 
moderate peripheral vascular disease in the bilateral lower 
extremities with no evidence of deep venous thrombosis in the 
lower extremities.  The examiner noted the veteran's history 
of heart disease and smoking.  

In a September 2004 VA scars examination (for service-
connected appendectomy scar), the veteran's past medical 
history was noted to include lumbar disc disease with pain 
radiating into the legs and abdomen.  The examiner offered no 
clinical findings or opinions regarding any back 
symptomatology in this report.  

VA medical records dated from 2004 to 2005 reflect treatment 
for L4-5 spinal stenosis and hyperlipidemia with complaints 
of bilateral tight pain in the calves.  In a March 2004 
emergency care note, the veteran complained of bilateral pain 
in the legs for a period of 4 months.  He denied having low 
back pain and warmth, burning, or sharp shooting pain.  He 
reported very infrequent episodes of back pain.  The examiner 
offered a differential diagnosis of spinal stenosis, slipped 
or bulging disc or claudication with probable blocked 
arteries secondary to a very long history of tobacco use.  An 
MRI was conducted that month which showed broad-based disc 
bulge at L4-5 and some minimal nerve root impingement.  An 
August 2004 VA neurology note reflects a diagnosis of broad-
based disc bulge in the low back, which the examiner opined 
may be the cause of his low back pain.  In an August 2004 VA 
neurosurgery note, the veteran indicated that his left leg 
pain, which had a sudden onset in December 2003, was steadily 
improving since that time.  In an April 2005 primary care 
note, the veteran complained of increasing severity in 
bilateral calf pain with past negative EMG and Doppler 
studies.  The diagnosis was leg pain and resolving chronic 
back pain and spinal stenosis.  

The veteran testified before the Board in April 2006.  His 
statements regarding the nature of his back problems were 
essentially identical to those offered in the RO hearing of 
January 1998.  He recounted his duties as a radio operator 
while on assignment at the Nevada Test Site during the atomic 
atmospheric testing in October 1957.  He claimed to have been 
present for one test in which he was 3 miles away from the 
blast without the use of protective clothing or gear other 
than a gas mask.  He also reported being about 7 miles away 
from 4 or 5 other such tests.  He reported having immediate 
problems such as hair loss and that later he was medically 
examined but not given any diagnosis or treatment.  He 
claimed a continuity of back symptomatology since service.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam) (holding that the 
'presumption of credibility' doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), 
and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, in this case, since the Board decision dated in 
February 2000.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

After review of the evidence of record, the Board finds that 
new and material evidence has not been received to reopen the 
veteran's claim of service connection for a back disorder, to 
include as due to radiation exposure.  The VA and private 
medical evidence received by the RO subsequent to the 
February 2000 final Board decision is largely cumulative of 
medical evidence that establishes the presence of lumbar 
spine degeneration and a continued diagnosis of degenerative 
disc disease.  The new evidence fails to establish that the 
veteran's low back disorder is related to military service or 
to radiation exposure.  The ongoing diagnosis of degenerative 
disc disease of the lumbar spine, which was documented in the 
medical evidence prior to the February 2000 final Board 
decision, is not new because it is redundant of evidence 
previously submitted.  

In April 2006, the veteran offered new testimony that 
detailed the nature of his in-service duties and exposure to 
radiation.  However, his statements are not material in that 
they do not show that his current back disorder had its onset 
in service or is in any way related to ionizing radiation 
exposure.  The statements merely describe the veteran's 
location and duties during atmospheric testing, but are not 
competent as to the issue of causation of his low back 
disorder.  As a lay person, the veteran is able to testify as 
to visible symptoms, however, he is not competent to provide 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, he is not 
competent to state whether his back disorder is related to 
service or exposure to ionizing radiation.  

Therefore, this evidence submitted after the Board's final 
decision in February 2000, is not considered new because it 
is cumulative of information previously submitted.  Further, 
this evidence is not material because it does not, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim; 
that is whether the veteran's claimed back disorder is 
related to service, to include ionizing radiation exposure.  
Hence, the Board finds that the veteran has not submitted 
evidence that is considered new and material according to 38 
C.F.R. § 3.156(a) (2006).

Service connection for a Bilateral Leg Disorder

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war or during peacetime 
service on or after January 1, 1947, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

The service medical records reveal that on an October 1953 
Report of Medical History obtained prior to the veteran's 
entrance into service, he reported cramps in his legs 
following exercise.  In an October 1954 enlistment physical 
examination, the veteran was noted to have 3rd degree pes 
planus, bilaterally, asymptomatic. In the accompanying Report 
of Medical History, he again complained of leg cramps.  In 
July 1957, the veteran complained of pain along the posterior 
aspect of the tibia.  He related a similar episode six years 
earlier that lasted two weeks without treatment.  Both legs 
were bandaged, and days later, the condition was noted to be 
improving. He went on leave, and the remaining service 
medical records and the separation physical examination are 
silent for any further complaints of cramps or leg pains.    

In his June 2004 claim for service connection for a leg 
disorder, the veteran indicated that this condition was 
solely related to radiation exposure.  As previously 
indicated, an April 1985 statement from the Department of the 
Navy confirming the veteran's participation in Shot HOOD, 
Operation PLUMBBOB in 1957, noting that the reconstructed 
radiation dose was zero rem, gamma, and less than 0.001 rem, 
neutron.

During a January 1986 VA medical examination, the veteran 
complained of leg spasm, fleeting in nature.  The examiner 
noted that the description of the spasm/pain was vague and 
appeared to be over-exaggerated.  On objective examination, 
the examiner was unable to demonstrate any spasm, even with 
range of motion exercises.  

In a November 1991 Social Security Administration Disability 
determination, it was concluded that effective March 3, 1889 
(the day of a motor vehicle accident), the veteran was unable 
to be employed due to degenerative disc disease.  

During a July 1994 VA medical examination, no pathology of 
the legs was noted.  It was remarked that the peripheral 
pulses and muscle tone of the legs were normal.  

In a June 1997 statement, H.S., M.D. reported that the 
veteran felt that his leg cramps were the result of exposure 
to ionizing radiation.  The physician indicated that 40 years 
after exposure, it was impossible to say with absolute 
certainty that any of his symptoms were related to exposure.  

In a May 2000 statement, H.S., M.D. opined that while it may 
be that the veteran's leg spasm (among other disabilities) 
was due to exposure to ionizing radiation, the physician was 
not a radiation expert, and encouraged the veteran to seek a 
specialist evaluation.  The physician noted that the only 
disabilities know to be caused by radiation exposure included 
various cancers and blood disorders.  

Private medical testing in July 2002 concluded with the 
diagnosis of peripheral vascular disease if the lower 
extremities.  No opinion as to etiology was stated.

VA outpatient treatment records reflect that the veteran was 
seen in March 2004 complaining of leg pain.  Following a MRI, 
it was determined that the problems were to L4-5 disc 
herniation.  

The Board has reviewed the service medical records, as well 
as VA and private medical records that document treatment for 
the veteran's complaints of leg pain.  It is interesting to 
note that complaints of leg cramps were recorded on two 
Reports of Medical History obtained prior to the veteran's 
entry into service.  During service, the veteran was treated 
for a period of three days in July 1957 for leg pains.  The 
problem apparently resolved, as two month later, no 
complaints referable to the legs were recorded on the 
separation physical examination.  The Board notes that there 
are no opinions establishing a nexus between  any ionizing 
radiation exposure in service, other events in service,  and 
his present complaints.  As such, there is no competent 
evidence linking his leg complaints to active service or to 
any radiation exposure.

Even the June 1997 and May 2000 private physician's statement 
supports the conclusion that there are causes, other than 
radiation exposure, for the veteran's low back condition, 
which has been shown to be one cause of the lower extremity 
complaints.  

In any event, the Board finds the veteran's chronic bilateral 
leg pain disorder was not present in service, did not occur 
until several years after service, and has not been shown to 
be related to service.  A chronic bilateral leg disorder is 
not shown by competent evidence to have been manifest within 
the first post-service year as to warrant a presumption of 
service connection.  Further, bilateral leg pain is not a 
radiogenic disease for which special development is required.

While the evidence shows the veteran has some lower extremity 
venous condition, it appears to be related to other causes 
given that there is neither competent evidence of any leg 
condition nor any probative evidence of leg condition that is 
related to ionizing radiation exposure.  There is no 
probative evidence of a bilateral leg disorder having been 
incurred or aggravated during active service.  

While the veteran believes the claimed bilateral leg disorder 
was incurred as a result of service, and specifically to 
exposure to ionizing radiation, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds further development would be futile and that 
entitlement to service connection for this condition must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

As new and material evidence has not been received, reopening 
of the claim of service connection for a back disorder is 
denied.

Entitlement to service connection for a bilateral leg 
disorder, claimed as due to exposure to ionizing radiation, 
it denied.  


REMAND

The Board notes that in November 2004, the veteran submitted 
a notice of disagreement to the October 2004 RO rating 
decision, which awarded continued the non-compensable 
disability rating for appendectomy scar.  The veteran 
requested a higher evaluation, which was granted by the RO in 
a May 2005 rating decision.  However, the Board notes that 
the veteran has not been apprised of the laws and regulations 
and rating criteria pertaining to his increased rating claim 
for scars.  Therefore, this issue is remanded to the RO for 
the issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 239, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The RO is to provide the veteran and his 
representative a Statement of the Case 
(with an appropriate period of time to 
respond) pertaining to the issue of 
entitlement to an evaluation in excess of 
10 percent for appendectomy scar 
disability, in accordance with 38 C.F.R. § 
19.29, unless that matter is resolved by 
granting the benefits sought, or by the 
veteran's withdrawal of his Notice of 
Disagreement.  See 38 C.F.R. § 19.26; see 
also Manlincon, supra.  If, and only if, a 
timely substantive appeal is received 
should that matter thereafter be returned 
to the Board for appellate review.  See 38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


